DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is responding to applicant’s amendment filed on 1/12/2021.  Claims 1-3, 6, 8, 11-13, 16, and 18 have been amended.  Claims 20-23 have been withdrawn from consideration. 

Response to Arguments
Regarding independent claims 1 and 11, applicant’s remarks against Duesterhoft/Nitta have been carefully considered and deemed not persuasive.  In particular, Duesterholf’s RFID device (580) and electromagnetically conductive element (120), as described in paragraphs 0041, 0065, 0068, 0073-0074.  With respect to claimed limitations ionic content of a wound discharge being relative to ion content of water alone, it is noted that the wound discharge is not a part of applicant’s invention.  The Examiner takes the position that a wound discharge inherently has an ionic content and it is different from that of water alone because water and wound discharge are different fluid.  At least for the reason(s) above, applicant’s amendment has not distinguished over the Duesterholf/Nitta combination.
The claims, as amended, have been carefully considered and are rejected as follows which is necessitated by applicant’s amendment.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding independent claims 1 and 11, as amended, now recites whereby a wound healing progress is indicatable, whereby a possible infection is detectable, and whereby healing is facilitated, such recitations (with emphasis added) deems indefinite as it is unclear what structure indicates progress on healing of the wound, and what structure detects possible/potential infection, and on what metric unit facilitates healing, indicates healing progress, and detects potential/possible infection.
Dependent claims 2-10 and 12-19 are rejected insofar as they depend from a rejected claim and thereby incorporate the deficiency due to their dependency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-3, 5-8, 11-13, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Duesterhoft (U.S. Patent Application Publication No. US 2013/0274630) in view of Nitta (U.S. Patent Application Publication No. US 2014/0291409).
	Regarding independent claim 1 and dependent claim 5, Duesterhoft discloses a dressing apparatus (125) for facilitating healing, comprising:
a dressing member (115);
an electromagnetically conductive element (120 having planar antenna 520) mechanically coupled (paragraph 0041 discloses barbs, hooks, pins, prongs, adhesives or other extensions that irreversibly adhere appurtenance to the outer surface of the wound dressing 115) with the dressing member (115); and
a primary RFID device (580, paragraph 0065 discloses RFID unit) configured to transmit at least one output signal to the electromagnetically conductive element (120 having antenna 520), to receive (paragraph 0065 describes RFID 580 includes a receiver component) at least one return signal from the electromagnetically conductive element (120 having planar antenna 520), and to provide an alert (paragraph 0068 describes RFID 580 includes an acoustic transmitter which provides an alert signal) if the at least one return signal has a strength corresponding to at least approximately a threshold amount of fluid present, paragraph 0073 describes an example of a fluid threshold) in the dressing member (120), and the primary RFID device (580) configured to receive at least one return signal from the electromagnetically conductive element (120) that is variable in relation to an ionic content of a wound discharge (paragraph 0073 describes a fluid is a wound fluid such as blood or pus, paragraph 0074 describe the primary RFID device 580 coupled to a sensor configured to provide information regarding the dressing and associated fluid such as presence of specifics analytes in the fluid, which analytes are defined as a substance 
wherein the electromagnetically conductive element comprises an extended antenna (520, paragraph 0065), and wherein the electromagnetically conductive element (120 having planar antenna 520) is embeddable (paragraph 0072 describes and Figure 5 illustrates is antenna 520 is embedded inside appurtenance 120 which is inside of dressing member 115, see Figure 1)  in relation to the dressing member (115).
Duesterhoft does not disclose wherein the electromagnetically conductive element further comprises an electromagnetically conductive thread, and wherein the electromagnetically conductive element is at least one of interlaced and interweaved in relation to the dressing member.
However, Nitta discloses an analogous electromagnetically conductive element in the form of an antenna (11) for an RFID tag(s), the electromagnetic conductive element (11) 
One of ordinary skill in the art would have recognized that antennas in Duesterhoft and Nitta inventions are analogous, as they are both designed for and applicable with RFID tags.
Therefore, it would have been obvious to one of ordinary skill in the art prior to applicant’s effective filing date to modify Duesterhoft’s antenna (520) such that it also includes electromagnetically conductive threads (14, 14a), taught by Nitta, as the electromagnetically conductive threads yields unlikely stress commonly occurs when the RFID tag is interweaved to dressing member (15), thereby reducing the possibility of damaging the antenna which results in the dressing apparatus being durable (paragraph 0042).
Regarding claim 2, Duesterholf/Nitta combination, presented above, discloses applicant’s claimed dressing apparatus, comprising all features as recited in these claims, wherein the primary RFID device (580) is further configured to measure and transmit information relating to other relevant parameter (paragraph 0073 in Duesterholf describes pressure and fluid as measured and transmitted parameters by transmission unit 580).
Regarding claim 3, Duesterholf/Nitta combination, presented above, discloses applicant’s claimed dressing apparatus, comprising all features as recited in these claims, further comprising a secondary RFID device (580B) configured communicate with the primary RFID device (580A) and to receive and transmit the information relating to any other relevant parameter (embodiment of Figure 9 in Duesterholf illustrates two distinct RFIDs 580A, 580B).
Regarding claim 6, Duesterholf/Nitta combination, presented above, discloses applicant’s claimed dressing apparatus, comprising all features as recited in these claims, wherein the dressing member (115) comprises a bandage (115, see Figure 1).
Regarding claim 7, Duesterholf/Nitta combination, presented above, discloses applicant’s claimed dressing apparatus, comprising all features as recited in these claims, wherein the primary RFID device and the secondary RFID device, together, cooperate in a passive operation mode (Figure 9 on Dueterholf illustrates RFID devices 580a, 580B cooperate in a passive operation mode as they are interconnected to each other).
Regarding claim 8, Duesterholf/Nitta combination, presented above, discloses applicant’s claimed dressing apparatus, comprising all features as recited in these claims, further comprising at least one temperature sensor (paragraph 0074 in Duesterholf discloses temperature sensor) for monitoring a wound temperature, the primary RFID device, the secondary RFID device, and the at least one temperature sensor (paragraph 0074 in Duesterholf discloses temperature sensor), together, cooperate in an active operation mode (sensor is implicitly in active mode upon the sensor performs the sensing function).
Regarding independent claims 11 and dependent claim 15, Duesterholf/Nitta combination discloses a method of fabricating dressing apparatus (125) for facilitating healing, comprising:
providing a dressing member (115);
providing an electromagnetically conductive element (120 having planar antenna 520) mechanically coupled (paragraph 0041 discloses barbs, hooks, pins, prongs, adhesives or other extensions that irreversibly adhere appurtenance to the outer surface of the wound dressing 115) with the dressing member; and

and the primary RFID device (580) configured to receive at least one return signal from the electromagnetically conductive element (120) that is variable in relation to an ionic content of a wound discharge 

(paragraph 0073 describes a fluid is a wound fluid such as blood or pus, paragraph 0074 describe the primary RFID device 580 coupled to a sensor configured to provide information regarding the dressing and associated fluid such as presence of specifics analytes in the fluid, which analytes are defined as a substance whose chemical constituents are being measured, thereby rendering the sensor measuring analytes or chemical constituents, which is interpreted to correspond to claimed limitation ion content, and further that such fluid of blood or puss inherently possesses an ionic content) relative to an ion content of water alone, wherein the fluid comprises the wound discharge, wherein the strength of the at least one return signal is variable in relation to the ionic content of wound discharge relative the ionic content of the water alone, whereby a wound healing progress is indicatable (the sensor described in paragraph 0074 in 
wherein providing the electromagnetically conductive element comprises an extended antenna (520, paragraph 0065), and 
wherein providing the electromagnetically conductive element (120 having planar antenna 520) is embeddable (paragraph 0072 describes and Figure 5 illustrates is antenna 520 is embedded inside appurtenance 120 which is inside of dressing member 115, see Figure 1)  in relation to the dressing member (115).
Duesterholf does not disclose wherein the electromagnetically conductive element further comprises an electromagnetically conductive thread, and wherein the electromagnetically conductive element is at least one of interlaceable and interweavable in relation to the dressing member.
However, Nitta discloses an analogous electromagnetically conductive element in the form of an antenna (11) for an RFID tag(s), the electromagnetic conductive element (11) comprise is a electromagnetically conductive threads (14, 14a) and further comprises an extended antenna (13), paragraph 0036 and 0042 teaches the conductive threads (14, 14a) is interweaved into the base (12), see also Nitta’s claims 7 and 21.
One of ordinary skill in the art would have recognized that antennas in Duesterholf and Nitta inventions are analogous, as they are both designed for and applicable with RFID tags.

Regarding claim 12, Duesterholf/Nitta combination, presented above, discloses applicant’s claimed dressing apparatus, comprising all features as recited in these claims, wherein providing the primary RFID device (580) comprises further configuring the primary RFID device to measure and transmit information relating to other relevant parameter (paragraph 0073 in Duesterholf describes pressure and fluid as measured and transmitted parameters by transmission unit 580).
Regarding claim 13, Duesterholf/Nitta combination, presented above, discloses applicant’s claimed dressing apparatus, comprising all features as recited in these claims, further comprising providing a secondary RFID device (580B), providing the secondary RFID device (580B) comprising configuring the secondary RFID device to communicate with the primary RFID device (580A) and to receive and transmit the information relating to other relevant parameter (embodiment of Figure 9 in Duesterholf illustrates two distinct RFIDs 580A, 580B).
Regarding claim 16, Duesterholf/Nitta combination, presented above, discloses applicant’s claimed dressing apparatus, comprising all features as recited in these claims, 
wherein providing the dressing member (115) comprises providing a bandage (115, see Figure 1).
Regarding claim 17, Duesterholf/Nitta combination, presented above, discloses applicant’s claimed dressing apparatus, comprising all features as recited in these claims, wherein providing the primary RFID device (580A) and providing the secondary RFID device (580B), comprises providing configuring the primary RFID device (580A) and configuring the secondary RFID device (580B), together, to cooperate in a passive operation mode (Figure 9 in Duesterholf illustrates RFID devices 580a, 580B cooperate in a passive operation mode as they are interconnected to each other).
Regarding claim 18, Duesterholf/Nitta, presented above, discloses applicant’s claimed dressing apparatus, comprising all features as recited in these claims, further comprising providing at least one temperature sensor (paragraph 0074 in Duesterholf discloses temperature sensor)for monitoring a wound temperature,
wherein providing the primary RFID device, providing the secondary RFID device, and providing the at least one temperature sensor, comprise providing the primary RFID device (580A), providing the secondary RFID device (580B), and providing the at least one temperature sensor (paragraph 0074 in Duesterholf discloses temperature sensor), together, to cooperate in an active operation mode (sensor is implicitly in active mode upon the sensor performs the sensing function).

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Duesterhoft (U.S. Patent Application Publication No. US 2013/0274630)/Nitta (U.S. Patent Application Publication No. US 2014/0291409) in view of Kantrowitz (U.S. Patent Application Publication No. US 2007/0013529 A1).
Regarding claims 4 and 14, Duesterholf/Nitta combination, presented above, discloses applicant’s claimed dressing apparatus, comprising all features as recited in these claims.
The combiation does not disclose wherein the primary RFID device comprises a passive read-only RFID tag configured to electromagnetically communicate with the electromagnetically conductive element, wherein the secondary RFID device comprises a passive read-write RFID tag configured to electromagnetically communicate with at least the passive read-only RFID tag, and wherein at least one of the primary RFID device and the secondary RFID device are sterilizable.
However, Kantrowitz discloses passive RFID tags (paragraph 0021) for patient care items (abstract), specifically paragraph 0022 describes read-write RFID tags known in the art, specifically radio frequency tags are read-only, and alternatively write-only, and that identification information transmitted by the tags is received by the reader and the tag assures correct correlation between the patient and the related items, paragraph 0023-24 further describes the tags and associated readers also include database and processor components, and paragraph 0026 also describe the identification information and patient data may be connected wired or wireless to a server or other computer system.
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to apply well-known read-only and read-write RFID tags in Deusterholf/Nitta’s primary and secondary RFID devices, as such assignment in RFID devices provide accuracy, save time, and avoid errors (paragraph 0027-0028).


s 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Duesterhoft (U.S. Patent Application Publication No. US 2013/0274630)/Nitta (U.S. Patent Application Publication No. US 2014/0291409) in view of Yu (U.S. Patent Application Publication No. US 2015/0369798 A1).
Regarding claims 9 and 19, Duesterholf/Nitta combination, presented above, discloses applicant’s claimed dressing apparatus, comprising all features as recited in these claims including the at least one temperature sensor (see claim 8).
The combination does not disclose the at least one temperature sensor comprises at least one of a micro-thermocouple having an ending portion and a micro-thermistor.
	However, paragraph 0019 in Yu discloses a thermo-couple which inherently has an ending portion.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilize Yu’s thermos-couple having an end in Duesterholf/Nitta combination, as the thermo-couple temperature sensor is known for its precision and accuracy.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Duesterhoft (U.S. Patent Application Publication No. US 2013/0274630)/Nitta (U.S. Patent Application Publication No. US 2014/0291409) in view of Banet (U.S. Patent Application Publication No. US 2010/0160791 A1).
Regarding claim 10, Duesterholf/Nitta, presented above, discloses applicant’s claimed dressing apparatus, comprising all features as recited in these claims including the at least one temperature sensor (see claim 8).
Duesterholf does not disclose the at least one temperature sensor comprises disposable. 
Banet discloses a disposable temperature sensor (see abstract).
One skilled in the art would have recognized that temperature sensors in both Duesterhoft and Banet are for body applications.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have known utilize Banet’s disposable temperature sensor in Duesterholf/Nitta as being disposable prevents infection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CAMTU T NGUYEN/Examiner, Art Unit 3786                

/OPHELIA A HAWTHORNE/Primary Examiner, Art Unit 3786